Case 19-05212-lrc   Doc 18   Filed 09/25/19 Entered 09/25/19 14:28:28   Desc Main
                             Document      Page 1 of 7




  IT IS ORDERED as set forth below:



  Date: September 25, 2019

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________

                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                    :      CASE NUMBERS
                                     :
JON MICHAEL HAYES SHIBLEY,           :      BANKRUPTCY CASE
                                     :      18-68584-LRC
      Debtor.                        :
_____________________________        :
                                     :
DANIEL RICHARD SMITH,                :      ADVERSARY PROCEEDING
                                     :      NO. 19-05212-LRC
      Plaintiff,                     :
                                     :
      v.                             :
                                     :
JON MICHAEL HAYES SHIBLEY,           :      IN PROCEEDINGS UNDER
                                     :      CHAPTER 7 OF THE
      Defendant.                     :      BANKRUPTCY CODE

                                     ORDER

      Before the Court are the Plaintiff’s Motion to Strike Defendant’s Answer and

Motion to Dismiss Defendant’s Counterclaim with Prejudice (the “Motion to Strike”)
Case 19-05212-lrc     Doc 18     Filed 09/25/19 Entered 09/25/19 14:28:28      Desc Main
                                 Document      Page 2 of 7




(Doc. 8), filed by Daniel Richard Smith (“Plaintiff”), and the Unopposed Motion to Stay

Counterclaim (the “Motion to Stay”) (Doc. 10), filed by CenterState Bank, N.A. (“CSB”).

These motions arise in connection with a complaint to determine the dischargeability of a

debt and to deny discharge, filed by Plaintiff against Jon Michael Hayes Shibley

(“Defendant”). Accordingly, these matters constitute core proceedings, over which this

Court has subject matter jurisdiction. See 11 U.S.C. § 1334; § 157(b)(2)(I) & (J).

       On November 5, 2018, Defendant filed a voluntary petition under Chapter 11 of

the Bankruptcy Code (the “Code”). On April 8, 2019, the UST filed a motion to dismiss

or convert Defendant’s case to one under Chapter 7 (the “Motion to Dismiss or Convert”).

On July 22, 2019, the Court held a hearing on the Motion to Dismiss or Convert and ruled

in favor of the UST, and an order converting the case to Chapter 7 was entered on July

25, 2019. Subsequently, Edwin K. Palmer (the “Trustee”) was appointed as Chapter 7

trustee.   The Chapter 7 meeting of creditors was scheduled for August 26, 2019,

rescheduled to September 17, 2019, and rescheduled again to October 3, 2019, due to

Defendant’s failure to appear.

       On May 15, 2019, Plaintiff filed the Complaint against Defendant. The Complaint

asserts that debts owed by Defendant to Plaintiff are nondischargeable under

§§ 523(a)(2), (a)(4), and (a)(6), and that Defendant is not entitled to a discharge under

§§ 727(a)(2)-(5). The Complaint consists of 57 numbered paragraphs and 7 counts. In

                                            2
Case 19-05212-lrc       Doc 18   Filed 09/25/19 Entered 09/25/19 14:28:28        Desc Main
                                 Document      Page 3 of 7




response, Defendant filed an answer that asserts a counterclaim against Plaintiff (the

“Smith Counterclaim”) and, arguably, a counterclaim against CSB (the “CSB

Counterclaim”).

       Plaintiff has moved to strike Defendant’s answer under Rule 12(f) of the Federal

Rules of Civil Procedure, made applicable to this adversary proceeding by Rule 7012 of

the Federal Rules of Bankruptcy Procedure. In the Motion to Strike, Plaintiff also seeks

dismissal with prejudice of the Smith Counterclaim on the basis that it is barred by res

judicata and because Defendant lacks standing to assert the Smith Counterclaim

following the conversion of the case to Chapter 7.

       CSB also filed a motion to strike the portions of Defendant’s answer that could be

construed to assert the CSB Counterclaim on the basis that CSB is not a party to the

adversary proceeding and that the CSB Counterclaim violates the rule against claim

splitting, as the factual and legal bases for the counterclaim are identical to claims brought

by Defendant against CSB in another adversary proceeding pending in this Court. CSB,

however, has subsequently filed the Motion to Stay, seeking a stay of any proceedings

involving the CSB Counterclaim until twenty days after completion of the Chapter 7

meeting of creditors.

       The Motion to Stay is unopposed. Further, as the CSB Counterclaim appears to be

a cause of action that belongs to Defendant’s Chapter 7 bankruptcy estate, the Trustee

                                              3
Case 19-05212-lrc     Doc 18     Filed 09/25/19 Entered 09/25/19 14:28:28         Desc Main
                                 Document      Page 4 of 7




may have an interest in whether a portion of the answer is stricken. For this reason, the

Court will stay consideration of the CSB Motion to Strike, as well as the portion of

Plaintiff’s Motion to Strike that requests dismissal of the Smith Counterclaim.

       Having considered the remainder of the Motion to Strike, the Court will deny

Plaintiff’s request to strike Defendant’s answer, pursuant to Rule 12(f). Under Rule 12(f),

the “court may strike from a pleading an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “[C]ourts have

consistently found that ‘[m]otions to strike are generally viewed with disfavor, and should

not be granted when the sufficiency of the defense depends upon disputed issues of fact or

unclear questions of law.’” In re Hutt, 2018 WL 3725747, at *2 (Bankr. D.N.J. Aug. 2,

2018). Further, the “same are often not granted unless there is a showing of prejudice to

the moving party.” In re MacGregor Elec., S.E., 2009 WL 2877293, at *4 (Bankr. D.P.R.

Aug. 14, 2009). “The burden is on the movant to identify the information she seeks to

have struck and why such information is improper.” Id. (citing In re DBSI, Inc., 2011 WL

607398, at *4 (Bankr. D. Del. 2011)). “Establishing prejudice will be difficult—if not

impossible—if no jury will see the pleadings.” In re Smith, 489 B.R. 875, 900 (Bankr.

M.D. Ga. 2013). “Pleadings are to be construed to do justice,” and “pro se pleadings are

to be liberally construed.” Id. at 902.

       Plaintiff seeks to have Defendant’s entire answer stricken because: (1) “most of the

                                            4
Case 19-05212-lrc     Doc 18   Filed 09/25/19 Entered 09/25/19 14:28:28        Desc Main
                               Document      Page 5 of 7




pleading is incoherent”; (2) the Answer does not follow the format of specifically

answering the allegations; and (3) the Answer “makes numerous arguments which are

irrelevant and should be reserved for pleadings that would be filed much later in the

Adversary Proceeding,” as well as “countless conclusory statements and inappropriate

factual and legal arguments.” Rule 12(f) permits the Court to strike only defenses that are

insufficient and matter that is “redundant, immaterial, impertinent, or scandalous.” While

the Court is sympathetic to the fact that the Answer is difficult to follow, the Court will

not strike an entire pleading because it requires extra work to interpret, especially when

its author is proceeding pro se. See Smith, 489 B.R. at 902 (stating that the movant

“cannot indiscriminately throw a bunch of adjectives at the entire [pleading] and expect

the Court to strike everything”). Portions of the Answer clearly do address the factual

allegations of the Complaint. For example, the Answer denies paragraphs 9(e), 9(f), and

9(h). And to the extent that Defendant did not respond to a specific, enumerated factual

allegation, the remedy under the Federal Rules is to deem the fact admitted, not to strike

the answer. See Fed. R. Civ. P. 8(b)(6). If Plaintiff believes there are insufficient

defenses or matter that is redundant, immaterial, or scandalous, he “may file another,

more specific, motion to strike” that adequately identifies the portion of the Answer to be

stricken and explains for the Court’s benefit how the matter prejudices Plaintiff.   Id. at

903.

                                            5
Case 19-05212-lrc      Doc 18       Filed 09/25/19 Entered 09/25/19 14:28:28   Desc Main
                                    Document      Page 6 of 7




       For the reasons stated above,

       IT IS ORDERED that the Motion to Strike (Doc. 8) is STAYED in part and

DENIED in part, such that Plaintiff’s request to strike the Answer is DENIED, and

Plaintiff’s request for dismissal of the Smith Counterclaim is STAYED, along with any

other proceedings or deadlines regarding the Smith Counterclaim, until further order of

the Court;

       IT IS FURTHER ORDERED that the Motion to Stay (Doc. 10) is GRANTED,

such that all proceedings and deadlines regarding the CSB Counterclaim are STAYED

until further order of the Court.

                                        END OF DOCUMENT

Distribution List

Evan M. Altman
Evan M. Altman, Attorney at Law
Building 2
8325 Dunwoody Place
Atlanta, GA 30350-3307

Edward J. Dovin
Dovin Ficken
Suite 625 Monarch Plaza
3414 Peachtree Road, N.E.
Atlanta, GA 30326

Jon Michael Hayes Shibley
780 Clubside Drive
Roswell, GA 30076

                                               6
Case 19-05212-lrc    Doc 18   Filed 09/25/19 Entered 09/25/19 14:28:28   Desc Main
                              Document      Page 7 of 7




Paul Reece Marr
Paul Reece Marr, P.C.
300 Galleria Parkway, N.W.
Suite 960
Atlanta, GA 30339

Aleksas A. Barauskas
Akerman LLP
Suite 3100
50 N. Laura St.
Jacksonville, FL 32202

Sarah R. Craig
Akerman LLP
Suite 1700
401 E. Jackson St.
Tampa, FL 33602

W. Russell Patterson
Ragsdale at al. LLP
229 Peachtree St., N.E.
Suite 2400
Atlanta, GA 30303-1629

Edwin K. Palmer
P.O. Box 1284
Decatur, GA 30031




                                         7
